MEMORANDUM **
Francisco Javier Martinez-Martinez appeals from his 41-month sentence imposed following his guilty-plea conviction for being an illegal alien found in the United States following deportation, in violation of 8 U.S.C. § 1326(a) and enhanced by (b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Martinez-Martinez’s contention, that the district court’s sentence was unreasonable because it failed to take into account local sentencing disparities, is belied by the record. In addition, his sentence was not unreasonable. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.), cert. denied, 547 U.S. 1214, 126 S.Ct. 2913, 165 L.Ed.2d 931 (2006), see also United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.